Citation Nr: 0414227	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for herpes simplex.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to July 
2002.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision.  The 
veteran requested a hearing at the RO before a Veterans Law 
Judge in April 2003, but withdrew that request in April 2004.  
See 38 C.F.R. § 20.704(e) (2003).

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and her representative if they are required to take 
further action.


REMAND

The veteran contends that she contracted the herpes simplex 
virus during her period of service from November 1997 to July 
2002.  Service medical records include a laboratory report 
dated one week prior to her discharge in July 2002, which 
shows that a specimen was positive for the herpes simplex 
antibody.

At the time of a September 2002 fee-basis VA examination, the 
physician noted the veteran's report of having been diagnosed 
with herpes simplex in July 2002, and having received 
treatment for such.  Blood tests conducted in September 2002 
were stated to be negative for the presence of the herpes 
simplex antibody.  The physician concluded that there was no 
pathology to render a diagnosis for the herpes simplex virus.  
The veteran's claims file was not available to that 
physician.  

An April 2003 laboratory test result shows the veteran tested 
positive for herpes simplex virus antibodies.  

From the above it is thus unclear whether the veteran 
currently has herpes simplex virus.  Specifically, there is 
no competent evidence clinically confirming disability 
resulting from positive herpes simplex antibody testing.  
Thus, further VA examination is indicated to clarify whether 
the veteran has the herpes simplex virus and, if so, whether 
such is related to positive in-service testing.  Prior to the 
examination, the RO should obtain any additional pertinent 
treatment records indicated by the veteran.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for complaints referable to herpes 
simplex.  After receiving this information 
and any necessary releases, the RO should 
take all appropriate steps to obtain 
copies of identified records for 
association with the claims file.

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the existence and 
etiology of herpes simplex.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be accomplished.  All 
clinical findings should be reported in 
detail in the examination report.  In 
particular, the examiner is requested to 
(a) elicit from the veteran a history of 
all complaints, treatment, and risk 
factors referable to herpes simplex; (b) 
confirm or refute a current diagnosis of 
herpes simplex, with a discussion as to 
the significance of laboratory tests 
results both during and subsequent to 
service; and, (c) render an opinion as to 
the likely date of onset and etiology of 
the herpes simplex virus, to include 
stating whether it is more likely than 
not or less likely than not that an 
existing herpes simplex infection is 
related to the veteran's period of active 
service from November 1997 to July 2002.  
A complete rationale for all opinions 
expressed should be provided.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
herpes simplex virus, based on a review of 
the entire evidentiary record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide her and her representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


